From: Nina Fischman,                                            in clerk's^ffice
703 Carlyle Street,                                            ^        court e.d.n.y.
Woodmere. NY 11598                                            ^ JUL21 2021 ★
To:    Hon. Gary R. Brown,
       United States District Judge                            LONG ISLAND OFFICE
       Eastern District of New York
       100 Federal Plaza
       Central Islip, New York 11722-9014

       Re: Nina Fischman v. Hon. Jerome C Murphy,
       CV-21-3111

Date: July 20, 2021

Your Honor;

I am the Plaintiff in this action.

On June 23, 2021,the Court asked me to respond and show cause as to the jurisdiction
of the Court. On July 9, 2021,the Court scheduled August 18, 2021 for the defendants
Maidenbaum, Stein, and Blumenthal to answer the complaint. On July 11, 2021, the
Court scheduled August 18, 2021 for defendant Berry to answer the complaint.

I respectfully request that the Court extend my time to answer the order to show cause
by September 13,2021. The need for this extension is necessary since I must obtain
certain documents from third parties to properly answer the order to show cause.

Upon responding to the order to show cause, I will be able to show that Justice Murphy
and Sheriff are sued only for prospective declaratory relief. The complaint does not
sue Justice Murphy and Sheriff for damages or injunctive relief. The attorney general's
letter does not address that the complaint seeks prospective declaratory relief and
distorted the cause of action. See MacPherson v. Town of Southampton. 664 F. Supp.
2d 203,211 (E.D.N.Y. 2009)(To the extent Plaintiffs seek prospective declaratory relief,
viz. a declaration that the Justices' enforcement of the Town rental law constitutes a
continuing violation of the Constitution, Plaintiffs' claims are not barred by Judicial
immunity).

As a direct result, I am forced to obtain certain documents from third parties to clarify
the issues before the Court, such as records involving accusations launched against me
by "State Actors" and acting in concert with private parties in matters where I am not a
party to the purported judgment or proceedings. As such, I respectfully request that the
Court extend the time to answer the order to show cause by September 13, 2021.

Very truly yours,

Nina Fischman
